FILED
                             NOT FOR PUBLICATION                             JUL 03 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOAO CORNELIO,                                    No. 12-16829

                Plaintiff - Appellant,            D.C. No. 2:10-cv-02023-GMS

  v.
                                                  MEMORANDUM*
ALFA WASSERMAN DIAGNOSTIC
TECHNOLOGIES, LLC, also named as
Alfa Wasserman,

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                               Submitted June 25, 2014**

Before:         HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Joao Cornelio appeals pro se from the district court’s summary judgment in

his Title VII action alleging wrongful termination on the basis of his race, color,



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and national origin. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir. 2010), and we

affirm.

      The district court properly granted summary judgment because Cornelio

failed to raise a genuine dispute of material fact as to whether defendant treated

similarly situated employees outside of Cornelio’s protected class more favorably

than him. See id. at 1156, 1158-61 (setting forth elements of prima facie case of

discrimination under Title VII based on circumstantial evidence); Vasquez v.

County of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003) (employee who held the

same level position as plaintiff was not similarly situated to plaintiff where the

employee did not engage in problematic conduct “of comparable seriousness”).

      Moreover, even if Cornelio had established a prima facie case of

discrimination, Cornelio failed to carry his burden of raising a triable dispute as to

whether defendant’s legitimate reasons for firing him were a pretext. See Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258 (1981) (defendant rebuts

presumption of prima facie discrimination with any admissible evidence of a valid

reason for the adverse employment decision, which plaintiff can only overcome by

proving that it lacks factual basis and is a pretext); Vasquez, 349 F.3d at 642

(plaintiff must submit “specific” and “substantial” evidence of pretext).


                                           2                                      12-16829
      Cornelio’s contentions regarding alleged harassment during his employment,

and alleged threats during the course of this litigation, are unpersuasive.

      AFFIRMED.




                                           3                                  12-16829